Citation Nr: 1216065	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  10-21 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2009 rating decision in which the RO, inter alia, denied service connection for a left shoulder disability and for a ventral hernia.  In February 2010, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in April 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2010.

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

During the hearing, the undersigned Veterans Law Judge granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).  

In June 2011, the Board denied the claim for service connection for facial pain, to include as secondary to service-connected bilateral hearing loss, and remanded the claims for service connection for a left shoulder disability and for a hernia to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny each claim (as reflected in a March 2012 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim remaining on appeal have been accomplished. 

2.  The Veteran has asserted in-service activities involving repetitive lifting and sorting, and that he was seen for left shoulder pain and for discomfort in the groin and abdominal areas during service; his service treatment records are among those presumed destroyed by fire, and are, hence, unavailable. 

3.  There is no persuasive evidence of continuity of shoulder symptoms since service, or of a left shoulder disability for many years after service, and the most persuasive medical opinion evidence on the question of whether there exists a medical nexus between a left shoulder disability currently diagnosed as rotator cuff tendonopathy and impingement and service weighs against the claim. 

4.  There is no persuasive evidence of continuity of hernia symptoms since service, or of any diagnosed hernia for many years after service, and the most persuasive medical opinion evidence on the question of whether there exists a medical nexus between any hernia diagnosed after service ( currently, a ventral hernia) and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 

2.  The criteria for service connection for a hernia are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2011). 
  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a March 2009 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2009 rating decision reflects the initial adjudication of the claims after issuance of this letter.  Hence, the March 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters remaining on appeal.  Pertinent medical evidence associated with the claims file consists of VA and private treatment records and the report of a June 2011 VA examination report.  Also of record and considered in connection with the appeal is the transcript of the Veteran's April 2011 Board hearing, along with various written statements provided by the Veteran, as well as by his wife and his representative, on his behalf.  

The Board also finds that no additional RO action to further develop the record in connection with either claim herein decided is required.  The Veteran's service treatment record from his period of active service have not been obtained and were apparently destroyed in an accidental fire.  The Veteran has been apprised of this situation and asked on multiple occasions to submit any records he has in his possession.  The Board finds that VA's duty to assist in obtaining these records has been fulfilled, and that no further RO action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters remaining on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Initially, the Board notes that the Veteran's service treatment records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of each  claim has been undertaken with these heightened duties in mind.  

A.  Left Shoulder Disability

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a left shoulder disability must be denied. 

In various written statements and during his April 2011 Board hearing, the Veteran has indicated that he developed a left shoulder disability as a result of strenuous activities during service, including lifting 70-pound boxes and sorting cards, which required him to constantly reach his left arm over his head.

Post-service medical records from Big Lake Clinic dated in 2008 reflect the Veteran's complaints of left shoulder pain.

In a February 2009 statement. the Veteran's chiropractor expressed his belief that he believed that the Veteran's left shoulder disability was related to his reported in-service duties of reading cards, which required him to lift his arm above his head repetitively for 4 years.

In a May 2009 statement, a physician at the Albertville-St. Michael Clinic noted that she had been the Veteran's personal physician for a number of years.  She stated that the Veteran's in-service activities required him to raise his arms above his head and took a toll mainly on his upper neck, back and shoulders, requiring constant treatment by a chiropractor and physical therapist.

A June 2009 VA outpatient treatment report indicates that the Veteran complained of chronic back, neck and shoulder pain.

In statement received in April 2011, the Veteran's wife reported that, during service the Veteran would come home with his arms or shoulders hurting and that he would complain constantly of pain.  She reported that when his pain became unbearable he would go see a doctor but he only was issued pain medication and/or told to live with it.

A June 2011 VA outpatient treatment report notes the Veteran's complaint of left shoulder pain.

On VA examination in June 2011, the Veteran reported the onset of left shoulder pain in 1955 with no specific injury.  The Veteran felt that the shoulder pain was secondary to repetitive motion of sorting, collating and lifting 70-pound boxes of computer cards and printer paper while in the military service from April 1955 until discharge.  He indicated that he had been seen for this issue several times while in the military and that he was placed on light duty periodically.  He also reported that he had been seen for this condition periodically since discharge from the military.  X-rays of the left shoulder revealed no evidence of fracture or dislocation.  The diagnosis was left shoulder disability with pain and loss of ROM (range of motion) likely secondary to rotator cuff tendonopathy and impingement.  

The examiner opined that it was less likely as not that the left shoulder disability had its onset in or is otherwise medically related to the Veteran's active military service.  The examiner explained that while the Veteran reported that he was seen for this issue in the military service, there are no service treatment records available.  The Veteran did not recall being told of any abnormalities at the time of his separation examination.  The examiner further noted that if there was evidence of this issue being evaluated or treated in a shorter time period following discharge, a relationship to military service could be considered.  It was noted that the first record of shoulder treatment is in 2008 private treatment records, 50 years after discharge.  The examiner explained that if the shoulder injury began in 1955-1958 and was chronic since that time, as alleged, abnormal shoulder x-rays would likely be present.

As indicated, there are no service treatment records to document the Veteran's assertions as to his in-service activities, or that he was seen in service for shoulder pain, as alleged.  The Board notes, however, that the Veteran, as a layperson is competent to report on matters observed or within his personal knowledge, such as the occurrence of an injury.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Even if, given the loss of service records, the Board accepted as credible the Veteran's assertions as to in-service events, the record would still not support an allowance of the claim.

As noted, the post-service evidence reflects no documented indication of left shoulder complaints or diagnosed disability for more than 50 years after active military service.  The Board points out that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between a current left shoulder disability and service-that of the June 2011 VA examiner-weighs against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93   (1992), the credibility and weight to be attached to medical opinions are within the province of the Board).  The June 2011 VA examiner opined that the Veteran's current left shoulder disability was less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reports of seeking treatment for left shoulder pain during service and his assertions of continuing left shoulder pain since service.  In this respect, the examiner noted that the Veteran could not recall being told of any abnormalities at the time of his separation examination.  Moreover, the examiner stated that there is no evidence of this issue being evaluated or treated in a shorter time period following discharge from service.  The examiner also provided a rationale for his opinion; stating that the medical evidence of record showed that the Veteran did not seek treatment for left shoulder pain until many years after discharge from service.  He also explained that if the shoulder injury began during the Veteran's active service and was chronic since that time, abnormal shoulder x-rays would likely be present.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of etiology of a left shoulder disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the Veteran provided a private opinion in which his chiropractor attributed his current left shoulder disability to his military service and a statement from his treating physician suggesting that his military work activities took a toll on his shoulders.  Both opinions are conclusory and simply state that the Veteran suffers from left shoulder pain, which coincides with his reports of in-service activities and shoulder pain during military service.  Neither the chiropractor nor the private physician indicated that the Veteran's claims file was reviewed or provided any supporting basis or rationale for the opinions.  Therefore, by contrast, these opinions are accorded less probative weight than the VA examiner's opinion on the matter of medical etiology.  Id.   

Furthermore, as for the Veteran's assertions that he has experienced continous, intermittent left shoulder pain since service, the Board acknowledges that he is competent to assert that he has experienced a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).  However, in assessing credibility and probative value, such assertions must be considered in light of medical and other evidence of record.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006). 
 However, such report must be weighed against the medical evidence.  Cf. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  As noted above, here,  there simply is no objective evidence to document any shoulder complaints  until 2008, approximately 50 years after service.  Significantly, the June 2011 VA examiner (after reviewing the claims file and considering the Veteran's assertions) specifically found that the Veteran's left shoulder disability is less likely than not related to service duty, pointing to the  lack of left shoulder treatment and x-ray evidence of shoulder impairment, for many years following discharge from service.  Consequently, on the question of medical nexus between current left shoulder disability and service, the Veteran's assertions as to continuity of symptomatology are outweighed by the probative medical opinion and other evidence 


B.  Hernia

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for a hernia must be denied. 

As with the left shoulder, in various written statements and during the April 2011 hearing, the Veteran has indicated that he developed a hernia disability as a result of strenuous activities during service, including lifting 70-pound boxes and sorting cards.

Post-service medical records from Big Lake Clinic note that the Veteran underwent a hernia repair in 1996, but that separation still occurred.

A February 2009 statement from the Veteran's chiropractor reflects his belief that the Veteran's hernia was due to his military service, as the Veteran reported in-service activities, including 100 boxes per week that each weighed approximately 70 pounds.

In a May 2009 statement, a physician at the Albertville-St. Michael Clinic noted that she had been the Veteran's personal physician for a number of years.  She indicated that the Veteran developed hernias, which required surgery in the 1990s.  She expressed her opinion that is as likely as not that these hernias were related to the constant lifting the Veteran did in service. 

In statement received in April 2011, the Veteran's wife reported that, during service the Veteran would come home with his stomach and groin area hurting and that he would complain constantly of pain.  She reported that when his pain became unbearable he would go see a doctor but he only was issued pain medication and/or told to live with it.

On VA examination in June 2011, the Veteran reported the onset of a hernia disability in 1955.  He indicated that he experienced a gradual onset of discomfort in the groin and abdominal areas with no specific injury.  He reported that he was seen for this issue while in the military service but he did not recall being told that he had a hernia.  He related that his first surgery for hernia was in 1992 for bilateral inguinal and umbilical hernia repair.  A ventral hernia repair was performed in 1998.  He continued to have intermittent discomfort in the groin and abdomen with lifting type activity.  The diagnosis was ventral hernia.  

The examiner opined that it was less likely as not that the abdominal and inguinal hernias had their onset in or are otherwise medically related to the Veteran's active military service.  The examiner explained that while the Veteran reported that he was seen for this issue in the military service, there are no service treatment records available.  The Veteran did not recall being told of any abnormalities at the time of his separation examination.  The examiner further noted that if there was evidence of this issue being evaluated or treated in a shorter time period following discharge, a relationship to military service could be considered.  It was noted that Veteran reported that the first hernia surgery occurred in 1992, 34 years after discharge and that the date of clinically diagnosed hernias is not known.  

As with the left shoulder, the Board again notes that, even if, given the loss of the service records, the Board accepted as credible the Veteran's assertions as to in-service activities, and being seen for discomfort in the groin and abdominal areas during service, as alleged, the record would not support an allowance of the claim.

The Board notes that the post-service evidence reflects no documented indication of hernia related complaints or diagnosed disability for more than 38 years after active military service-a factor which tends to weigh against the claim for service connection.  See Maxson, 230 F.3d at 1333. 

Moreover, the most persuasive medical opinion on the question of whether there exists a medical relationship between a current hernia disability and service-that of the June 2011 VA examiner -weighs against the claim.  See, e.g., Hayes, 5 Vet. App. at 69-70 (citing Wood, 1 Vet. App. at 192-93, the credibility and weight to be attached to medical opinions are within the province of the Board).  As noted, the June 2011 VA examiner opined that the Veteran's abdominal and inguinal hernias were less likely than not related to service.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran.  Importantly, the examiner took into account the Veteran's reports of seeking treatment for groin and abdominal pain during service and his assertions of continuing pain since service.  In this respect, the examiner noted that the Veteran could not recall being told of any abnormalities at the time of his separation examination.  Moreover, the examiner stated that there is no evidence of this issue being evaluated or treated in a shorter time period following discharge from service.  The examiner also provided a rationale for his opinion; stating that the Veteran reported that his first hernia surgery was performed in 1992, many years after discharge from service.   He also explained that the date of clinically diagnosed hernias is not known.  Thus, the Board has afforded the VA examiner's opinion significant probative weight on the question of etiology of a hernia.  See Nieves-Rodriguez, 22 Vet. App. at  295.

The Board notes that a private chiropractor and private physician have attributed the Veteran's hernias to his military service.  Both opinions are conclusory and simply state that the Veteran's hernias coincided with his reports of in-service activities which involved heavy lifting.  Neither medical professional indicated that the Veteran's claims file was reviewed or provided any supporting basis or rationale for the opinions.  Therefore, by contrast, these opinions are accorded less  probative weight than the VA examiner's opinion on the matter of medical etiology.  Id.  

The Board further notes that, while the Veteran has reported continuity of symptoms he associates with a hernia after service, he also indicated during the June 2011 VA examination that his first hernia surgery was performed in 1992, more than 38 years after his active service.  Records contained in the claims file indicate a history of hernia repair in 1996.   Regardless of the actual date of the repair, the fact remains that the first documented evidence pertaining to a hernia was many years after service discharge.  The Board also points out that, in rendering the probative opinion on the question of medical nexus, the June 2011 VA examiner clearly considered all pertinent evidence of record (to include the Veteran's assertions) and specifically found that the Veteran's current hernia disability is less likely than not related to service duty and pointed to the lack of medical treatment for many years following discharge from service.  Thus, on the question of medical nexus between any current disability and service, the Veteran's assertions as to continuity of symptomatology are, again, outweighed by the probative medical opinion and other evidence. 
 
C.  Both Claims

As noted, in addition to the medical evidence, the Board has considered the Veteran's assertions-particularly, those pertaining to in-service events and continuity of symptoms-in evaluating each claim. 

Furthermore, as regards any direct assertions by the Veteran, his wife and/or his representative that there exists a medical nexus between any current left shoulder disability and/or hernia and service, the Board finds that such assertions provide no basis for allowance of either claim.  The matter of medical etiology of each disability for which service connection is sought is a matter within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As  neither the Veteran, his wife nor his representative is shown to be other than a layperson without the appropriate training and expertise, none is competent to render a probative opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.  

Finally, the Board emphasizes that the fact that the Veteran's own reported history (to include as to the onset of each claimed disability) is reflected in his medical records does not constitute persuasive evidence in support of either claim.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence...[and] a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).

For all the foregoing reasons, the Board finds that each claim for service connection must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a left shoulder disability is denied.

Service connection for a hernia is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


